Citation Nr: 0925068	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  95-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.   

These issues were remanded to the RO in a December 2007 Board 
decision as the result of a February 2007 order of the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") which vacated a March 2005 Board decision 
which had denied the Veteran's claims. 

In September 2004, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Assistance 
shall include obtaining a medical examination or opinion when 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims for service connection 
for hearing loss and for hypertension by correspondence dated 
in December 2007; however, the Veteran has never received 
VCAA notice of the information and evidence needed to 
substantiate a secondary service connection claim.  The 
Veteran has asserted, in his May 1991 claim, his VA Form 9 
Substantive Appeal, and in his September 2004 Board hearing 
that his hypertension is a result of his PTSD.  Therefore, on 
remand the AMC/RO should provide the Veteran with proper VCAA 
notice.

The Board notes that in an April 2000 letter to the Board, 
the Veteran's former attorney claimed that an administrative 
law judge for the Social Security Administration (SSA) found 
as fact that the Veteran had a severe impairment of his left 
hearing and a severe impairment of borderline hypertension.  
The attorney cited to "R. 275", but a search of the claims 
file fails to disclose the SSA document mentioned.  A 
December 1992 decision by a SSA administrative law judge is 
found in the claims file but does not refer to either hearing 
loss or hypertension.  There is no indication in the claims 
file that the RO ever attempted to obtain the Veteran's SSA 
medical records.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  As 
regards the claim for service connection for hypertension, 
the Board notes that private medical records from Dr. A.L.B., 
dated from February 1986 to February 1989, as well as VA 
medical records from 1991, show high blood pressure readings 
and that the Veteran may have been diagnosed with 
hypertension in 1980.  The Board finds that the AMC/RO should 
schedule the Veteran for an appropriate VA examination and 
medical opinion on whether he has a current hypertension 
disability and, if so, whether any current hypertension is 
related to service or to his recently service-connected PTSD.

As regards his claim for service connection for hearing loss, 
the Board had requested in its December 2007 remand that the 
RO schedule the Veteran for a VA audiological evaluation.  
Information in the December 2008 supplemental statement of 
the case (SSOC) revealed that the Veteran's attorney told the 
RO in February 2008 that this claim would be withdrawn but 
that the attorney never withdrew the claim before he himself 
withdrew from the case in May 2008.  Subsequently, when the 
RO scheduled the VA examination in August 2008 the Veteran 
telephoned the RO and expressed his desire to withdraw this 
claim.  He was notified that he needed to withdraw the claim 
in written correspondence.  The claims file lacks supporting 
documentation of these conversations.  No withdrawal in 
accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 20.202 and 20.204 (2008) is found in the claims file.  As 
this case is being remanded for other reasons, the AMC/RO 
should clarify whether the Veteran intends to withdraw his 
hearing loss claim in accordance with VA regulations.  If 
not, the Veteran again should be scheduled for a VA 
audiological examination to determine whether he has a 
current disability and, if so, whether his hearing loss is 
due to service.  Such an examination should also reflect any 
functional effects caused by a hearing disability in 
accordance with Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claims.  The claims file reflects that the 
Veteran has received outpatient medical treatment from the 
White River Junction VA Medical Center ("VAMC") in Vermont; 
however, as the claims file only includes records from that 
facility dated up to February 2008, any additional records 
from the facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002 & Supp. 
2008) are fully complied with and 
satisfied, particularly proper notice to 
the Veteran of the information and 
evidence needed to substantiate his 
secondary service connection claim 
concerning hypertension under 38 C.F.R. 
§ 3.310 (2008).

2.  The AMC/RO should contact the Veteran 
and clarify whether he intends to withdraw 
his claim for service connection for 
hearing loss as indicated in the December 
2008 SSOC.  Unsuccessful efforts to obtain 
the Veteran's compliance with VA 
regulations on the proper withdrawal of 
claims, pursuant to 38 C.F.R. §§ 20.202 
and 20.204, must be documented in the 
claims file.

3.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability and/or 
supplemental security income benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  

4.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, who 
treated the Veteran for his hearing loss 
and hypertension disorders and whose 
records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of these disorders from the VA 
Medical Center (VAMC") in White River 
Junction, Vermont, from February 2008 to 
the present.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

5.  If the Veteran does not withdraw his 
claim for service connection for hearing 
loss then, after all available records are 
associated with the Veteran's claims file, 
the Veteran should be scheduled for a VA 
audiological examination.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examiner should state whether there is 
a currently diagnosed hearing loss, and if 
so, whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that his hearing loss is due to or 
a consequence of noise exposure in service 
as a jet aircraft mechanic.

6.  The Veteran also should be afforded a 
VA examination by a physician of his 
claimed hypertension disorder.  The claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
Following a review of the claims file, and 
examination of the Veteran, the physician 
then should provide an opinion with 
respect to: 

	A.  Whether the Veteran has a current 
hypertension disability; and, if so:

	B.  Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the Veteran's 
hypertension is related to his period of 
active service; or

	C.  Whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that his hypertension is 
proximately due to or is aggravated by his 
service-connected PTSD. 

All opinions rendered by the physician are 
to include sustainable reasons and bases 
to support the opinions.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

8.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for hearing loss and for 
hypertension should be reviewed.  If any 
benefit sought remains denied, the Veteran 
should be furnished a SSOC and be afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



